                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS

MARK FUNK, et al.,               )
                                 )
                     Plaintiffs, )
                                 )
v.                               )              Case No.: 17-1099-JTM-KGG
                                 )
PINNACLE HEALTH                  )
FACILITIES XXXII, LP, et al.,    )
                                 )
                     Defendants. )
_______________________________)

           MEMORANDUM & ORDER ON MOTIONS TO COMPEL

      Now before the Court is the Motion for Protective Order (Doc. 128) filed by

Defendant Pinnacle Health Facilities XXXII, LP d/b/a Clearwater Nursing &

Rehabilitation Center (hereinafter “Defendants”). Having reviewed the

submissions of the parties, as well as related case filings, Defendant’s motion

(Doc. 128) is GRANTED in part and DENIED in part as more fully set forth

below.

                           FACTUAL BACKGROUND

         The factual background of this case was summarized by the District Court

in its Order denying Plaintiffs’ Motion to Amend and granting Defendant’s Motion

to Dismiss Plaintiffs’ negligence claim.

                    Plaintiffs, Mark Funk and Alan Funk, filed the
              present negligence and wrongful death suit against

                                           1 
 
             defendant, Pinnacle Health Facilities, based on Dorothy
             Funk’s fall at the Clearwater Nursing and Rehabilitation
             Center in Clearwater, Kansas. From September 29, 2014,
             to December 1, 2014, Dorothy was a resident at the
             Clearwater Nursing facility.
                    Plaintiffs allege that on October 1, 2014,
             Clearwater’s records indicate that Dorothy suffered a
             non-injury fall on the premises and her Care Plan was
             updated to say, ‘[p]rovide Dorothy with grabber to
             alleviate her reaching forward from her wheelchair . . .
             and endangering [her] safety.’ Nine days later on
             October 10, the Care Plan added or initiated this goal:
             ‘Dorothy will remain free from significant injuries
             resulting from falls.’ Plaintiffs additionally allege that
             this non-[injury] fall was not reported to Mark Funk,
             holder of Dorothy’s durable power of attorney.
             Knowledge of the non-injury fall was not made known to
             Mark or Alan Funk until the medical records were
             provided after Dorothy’s death.
                    Plaintiffs further allege that on December 1, 2014,
             Dorothy fell out of her wheelchair while reaching
             forward, fracturing her hip. According to the Clearwater
             EMS Report, the fall was unwitnessed, but a Clearwater
             staff member heard Dorothy screaming after the fall.
             December 1, 2014, was the last time that Clearwater
             Nursing provided care to Dorothy.

(Doc. 21, at 1-2.)

      Plaintiffs served their Rule 30(b)(6) deposition notice on October 4, 2018

(Doc. 94), more than a year into the discovery process, but six weeks before the

close of discovery in this case. Pursuant to the notice, the deposition was to have

occurred on October 18, 2018. (Id.) Defendant objected to the deposition on

October 16, 2018. (Doc. 129-1.) Plaintiffs responded to the objections less than a

month later, on November 14, 2018, two days prior to the close of discovery.
                                          2 
 
(Doc. 129-2.) On November 16, 2018, Plaintiffs noticed their intent to take

Defendant’s Rule 30(b)(6) deposition on December 4, 2018 – which is 8 days after

discovery closed in this case. (Doc. 118.) Defendant filed the present motion on

December 3, 2018, the day before the deposition was to occur. (Doc. 128.)

       Defendant argues that Plaintiffs’ deposition notice is “improper” because

the deposition was noticed to occur after discovery had closed. (Doc. 129, at 2.)

Defendant also argues that the deposition should be quashed because “it is

impractical, overly broad, and harassing.” (Id.) Defendant contends that “[t]he

amended deposition notice lacks the ‘painstaking specificity’ required by law and

it subjects Defendant to an impossible task.” (Id.) As such, Defendant asks the

Court to enter a protective order “prohibiting this improper attempt to run-up

Defendant’s fees and costs and to otherwise unduly burden and harass Defendant

with unnecessary and irrelevant attempts at discovery.” (Id.)

                                    ANALYSIS

I.    Legal Standards.

      A.     Standards for Discovery.

      Fed.R.Civ.P. 26(b) states that

             [p]arties may obtain discovery regarding any
             nonprivileged matter that is relevant to any party's claim
             or defense and proportional to the needs of the case,
             considering the importance of the issues at state in the
             action, the amount in controversy, the parties' relative

                                          3 
 
             access to relevant information, the parties' resources, the
             importance of the discovery in resolving the issues, and
             whether the burden or expense of the proposed discovery
             outweighs its likely benefit. Information within this
             scope of discovery need not be admissible in evidence to
             be discoverable.

As such, the requested information must be nonprivileged, relevant, and

proportional to the needs of the case to be discoverable. Holick v. Burkhart, No.

16-1188-JTM-KGG, 2018 WL 372440, at *2 (D. Kan. Jan. 11, 2018).

      B.     Rule 30(b)(6) Depositions.

      A Rule 30(b)(6) deposition allows an opposing party to question a corporate

defendant by noticing the deposition of the corporation’s representative as to

certain designated topics. Pursuant to the rule,

             [a] party may in [its deposition] notice ... name as the
             deponent a public or private corporation ... and describe
             with reasonable particularity the matters on which
             examination is requested. In that event, the organization
             so named shall designate one or more officers, directors,
             or managing agents, or other persons who consent to
             testify on its behalf, and may set forth, for each person
             designated, the matters on which the person will testify.
             … The persons so designated shall testify as to matters
             known or reasonably available to the organization.

Fed.R.Civ.P. 30(b)(6). “In a Rule 30(b)(6) deposition, there is no distinction

between the corporate representative and the corporation.” Sprint

Communications Co. L.P. v. Theglobe.com, Inc., 236 F.R.D. 524, 527 (D. Kan.

2006).
                                          4 
 
      As such, “to allow [Rule 30(b)(6)] to effectively function, the requesting

party must take care to designate, with painstaking specificity, the particular

subject areas that are intended to be questioned, and that are relevant to the issues

in dispute.” Id., at 528. Thereafter, the responding party is required to “make a

conscientious good-faith endeavor to designate the persons having knowledge of

the matters sought by [the deposing party] and to prepare those persons in order

that they can answer fully, completely, unevasively, the questions posed by [the

deposing party] as to the relevant subject matters.” Id. (citing Prokosch v.

Catalina Lighting, Inc., 193 F.R.D. 633, 638 (D.Minn.2000) (quotations

omitted)).

      C.     Standards for Protective Orders.

      Protective Orders are governed by Fed.R.Civ.P. 26(c), “which confers broad

discretion on the trial court to decide when a protective order is appropriate and

what degree of protection is required.” Layne Christensen Co. v. Purolite Co.,

271 F.R.D. 240, 244 (D. Kan. 2010) (quoting Seattle Times Co. v. Rhinehart, 467

U.S. 20, 36 (1984)). See also Thomas v. IBM, 48 F.3d 478, 482 (10th Cir. 1995);

Terry v. Unified Gov’t of Wyandotte Co., No. 09-2094-EFM-KGG, 2011 WL

795816 (D. Kan. March 1, 2011). The rule provides, in relevant part:

             A party or any person from whom discovery is sought
             may move for a protective order in the court where the
             action is pending.... The motion must include a
             certification that the movant has in good faith conferred
                                           5 
 
             or attempted to confer with other affected parties in an
             effort to resolve the dispute without court action. The
             court may, for good cause, issue an order to protect a
             party or person from annoyance, embarrassment,
             oppression, or undue burden or expense, including one or
             more of the following:

             ***

                   (A) forbidding the disclosure or discovery;

                   (B) specifying terms, including time and place, for
                   the disclosure or discovery;

                   ***

                   (D) forbidding inquiry into certain matters, or
                   limiting the scope of disclosure or discovery to
                   certain matters; ....

Fed.R.Civ.P. 26(c)(1).

      As stated above, Defendant argues that Plaintiffs’ deposition notice is

“improper” because the deposition was noticed to occur after discovery had closed

and because, as noticed, the deposition is “it is impractical, overly broad, and

harassing.” (Doc. 129, at 2.) In this context, the Court will analyze Plaintiffs’

30(b)(6) deposition notice.

II.   Deposition Notice at Issue.

      A.     Timing.

      Defendant initially argues that Plaintiffs “unilaterally scheduled” the

deposition to have occurred “outside of the Court’s mandated discovery period.”


                                          6 
 
(Doc. 129, at 3.) Defendant contends that “Plaintiffs had 14 months to conduct

discovery, but sat on their right to do so” and “did not attempt to Notice a

Rule 30(b)(6) deposition of Defendant until October 2018 – a year into a

discovery, and just a month before discovery closed.” (Id.) Without citing any

authority, Defendant argues that “Plaintiffs’ lack of diligence in conducting

discovery, alone, is enough for the Court to prohibit this belated attempt to depose

the Defendant.” (Id., at 4.)

      The Court does not agree with Defendant’s position. Regardless of how

much of the discovery process had elapsed, Plaintiffs contacted Defendant with

more than six weeks remaining in the discovery period. It is well-established that

courts generally will not interfere with a party’s chosen manner and method of

discovery. McCloud v. Board of Geary County Comm’rs, No. 06–1002–MLB,

2008 WL 3502436, at *2 (D.Kan. Aug. 11, 2008) (citing Audiotext

Communications Network, Inc. v. U.S. Telecom, Inc., No. 9402395–GTV, 1995

WL 625962, at *5 (D.Kan. Oct. 5, 1995)). The Court finds the same is generally

true for the timing and sequence in which a party chooses to complete discovery if

that discovery occurs in the time allotted for discovery in the Court’s Scheduling

Order.

      Further, the Court finds Defendant’s argument to be misleading. It is true

that the deposition ultimately was noticed for a time after the discovery deadline


                                          7 
 
had expired. That stated, as discussed above, Plaintiffs initially filed the deposition

notice on October 4, 2018, more than six weeks before the close of discovery. The

deposition was noticed for October 18, 2018, more than four weeks before the

close discovery. Although Defendant was within its rights to object to the

deposition notice, the reason the deposition did not occur before the discovery

deadline was Defendant’s objection to the deposition notice. This, in the Court’s

view, invalidates Defendant’s contention that Plaintiffs were not diligent in seeking

the discovery. This objection is, therefore, overruled.

      B.     Cumulative and Burdensome Discovery.

      Defendant next argues that the deposition should be quashed because it is

cumulative. According to Defendant “courts frown upon Rule 30(b)(6) depositions

that seek information that has already been discovered or that could have been

available had the party seeking the information exercised diligence.” (Doc. 129, at

4.) Defendant concludes that such depositions violate Fed.R.Civ.P. 26(2)(C)(i) &

(ii), which require that the Court intervene if “the discovery sought is unreasonably

cumulative or duplicative, or can be obtained from some other source that is more

convenient, less burdensome, or less expensive” and if “the party seeking

discovery has had ample opportunity to obtain the information by discovery in the

action.”




                                           8 
 
      In the context of the issues presented to the Court, the key phrase in the

portion of this Rule cited by Defendant is “unreasonably cumulative.” This phrase

infers that cumulative discovery is allowed where it is not unreasonably so. As

such, Defendant will be required to establish exactly how the various deposition

topics are duplicative or cumulative and, if so, how any such duplication is

unreasonable.

      Similarly, the Court rejects Defendant’s general argument that the topics are

facially burdensome. While this may very well be so, litigation by its very nature

is burdensome. Discovery is not prohibited simply because it is burdensome as

responding to any discovery request involves a burden of some level. Discovery

must be unduly burdensome to be objectionable and Defendant will be required to

establish exactly how the various deposition topics are unduly burdensome or

disproportionate to the case. These objections will, therefore, be discussed in the

context of the specific deposition topics, below.

      C.     Objections to Specific Requests in Notice.

             1.     Procedures relating to falls (Topic 1).

      The first topic in the deposition notice is “[f]acility procedures related to

falls, fall prevention, and fall intervention” including “all such policies and

procedures that arise from federal or state regulations or statutes, as well as

policies and procedures arising from standard practice, training, experience, or


                                           9 
 
common law.” (Doc. 94, at 1.) Defendant objects that the topic is “broad and

vague as stated.” (Doc. 129, at 8.) Defendant continues by inquiring,

             [a]re Plaintiffs simply asking for the policies to be
             identified? What areas of inquiry regarding the policies
             do Plaintiffs have? What are ‘common law’ policies?
             The term ‘standard practice’ is confusing (standard
             practice of the facility, of Kansas, etc.?), and may call
             into question expert questioning. The topic also only
             cites vaguely to federal and state ‘regulations or statutes’
             without specificity.

(Id.) The initial topic – facility procedures related to falls, fall prevention, and fall

intervention – is self-explanatory. The Court agrees, however, that remainder of

this topic unnecessarily complicates and confuses the subject. The Court notes that

Plaintiffs’ response to the motion does not address these objections. As such,

Defendant’s objections regarding the remainder of Topic 1 (after the first sentence)

are granted and this portion of Topic 1 is stricken.

      Defendant also argues that this topic “has already been extensively covered

in prior discovery” because Plaintiffs served interrogatories and document requests

as to Defendant’s policies with regards [sic] to falls.” (Id.) This argument is

incorrectly interprets the law on discovery. During depositions, parties are

frequently questioned regarding documents produced through discovery. White v.

Union Pac. R. Co., No. 09-1407-EFM-KGG, 2011 WL 721550, at *7 (D. Kan.

April 11, 2011) (citing Tri–State Hosp. Supply Corp. v. U.S., 226 F.R.D. 118, 126

(D.D.C. 2005) (holding that “[b]y its very nature, the discovery process entails
                                            10 
 
asking witnesses questions about matters that have been the subject of other

discovery”).

                By its very nature, the discovery process entails asking
                witnesses questions about matters that have been the
                subject of other discovery. There are, of course, only a
                finite number of pertinent events in any lawsuit, and how
                they occurred is a topic that may be pursued by all forms
                of discovery, even though the information provided by
                one form of discovery repeats and duplicates information
                yielded by another. Thus, the fact that information has
                been provided to plaintiff concerning a particular
                category does not, in itself, make that category an
                impermissible subject of a 30(b)(6) deposition.

Tri-State Hosp. Supply Corp., 226 F.R.D, at 126. Stated another way, a party

“should not be prevented from questioning a live witness in a deposition setting

just because the topics proposed are similar to written [discovery requests] already

served” because this “would essentially limit a plaintiff to the first form of

discovery served, since topics are bound to overlap.” New Jersey v. Sprint Corp.,

No. 03-2017-JWL, 2010 WL 610671, at *2 (D. Kan. Feb. 19, 2010).

      Defendant also states, however, that “Plaintiffs have also deposed both

Defendant’s Director of Nursing as well as Defendant’s Medical Director and

asked both about Defendant’s approach to falls and fall prevention.” (Doc. 129, at

8.) Plaintiffs, in their response, do not dispute this. That stated, Plaintiffs rely on

New Jersey v. Sprint to argue that Defendant’s argument is misguided. (See Doc.

137, at 3-4.)


                                           11 
 
              [T]his argument overlooks the basic purpose of a
              30(b)(6) deposition. Rule 30(b)(6) allows an
              organization to designate an individual to ‘testify on its
              behalf.’ The testimony provided by a corporate
              representative at a 30(b)(6) deposition binds the
              corporation. This is quite unlike a deposition of an
              employee of that corporation, which is little more than
              that individual employee’s view of the case and is not
              binding on the corporation. Even if the substance of the
              information ultimately provided mirrors that of the
              testimony given by Sprint’s former directors and
              employees, plaintiff still is entitled to tie down the
              definitive positions of Sprint itself, rather than that of the
              individuals who work for Sprint.

New Jersey, 2010 WL 610671, at *2. The Court agrees with this reasoning.

Defendant is instructed to provide a 30(b)(6) witness regarding the first sentence of

Topic 1. Defendant’s motion is thus GRANTED in part and DENIED in part as

to Topic 1.

                    2.     Care plans (Topic 2).

      This topic seeks a corporate deponent as to

              [t]he care plan(s) for Dorothy Funk, including all
              modifications and updates of same and the dates thereof,
              as well as Defendant’s understanding of (a) any duties or
              standards of care that applied to Dorothy Funk as a result
              of the care plan(s); (b) all conditions or events which
              required or influenced updating the care plan; (c)
              interventions added to her care plan for falls or fall risk;
              (d) all assessments performed for care plan purposes and
              the results thereof; and (e) all facility policies,
              documentation, or medical records related to this topic,
              2(a) through (e).



                                            12 
 
(Doc. 94, at 2.) Defendant objects that the topic is overly broad, “contains subparts

that seek so much information that the outer limit of the information sought is truly

impossible to ascertain,” and uses undefined, vague terms such as “all ‘duties and

standards’ as well as ‘all conditions or events,’ ‘interventions’ or ‘assessments.’”

(Doc. 129, at 9.) Defendant also objects that the use of these “terms falls short of

the ‘painstaking specificity’ required by Rule 30(b)(6).” (Id., citing Bowers v.

Mortg. Elec. Registration Sys., Inc., No. 10-4141-JTM-DJW, 2011 WL 6013092,

at *6-7 (D. Kan. Dec. 2, 2011).)

      The Court notes the irony of Defendant’s demand that, on one hand,

Plaintiffs be required to use “painstaking specificity” to designate the 30(b)(6)

deposition topics while on the other complaining that the subparts, through their

verbosity, “seek so much information” so as to be “impossible to ascertain.” (Doc.

129, at 9.) The Court finds that the topic comes closer to the requested

“painstaking specificity” than it does to “impossible to ascertain.” Defendant’s

objections are overruled.

      The Court is also not persuaded by Defendant’s objections that the

information has been provided through other discovery and that Plaintiffs had the

opportunity to seek this information earlier in the discovery process. For the

reasons discussed above, these objections are not overruled. Defendant’s motion

is DENIED as to Topic No. 2.


                                          13 
 
                    3.     Assistive devices (Topics 3 and 4).

      Topic 3 seeks a corporate deponent regarding “assistive devices” provided to

the decedent while Topic 4 relates to such devices “available at the facility … for

residents who were considered fall risks … .” (Doc. 94, at 2.) Defendant objects

that the topics “use vague and undefined terms” making “the extent of the requests

… difficult to ascertain.” (Doc. 129, at 10.) Defendant also objects that Topic 4

“would require a representative to be prepared to speak about every possible

assistive device available, and then six sub-categories of additional topics on each

device,” which Defendant finds “untenable and not proportional in any way to the

needs of the case.” (Id., at 9-10.)

      The Court finds the topics to be reasonably ascertainable as they specify that

they relate to assistive devices provided to the decedent and/or available to patients

who were considered fall risks. This clearly and reasonably limits the scope of

these topics. Further, for the reasons discussed above, the Court finds that a

deposition on these topics is not unreasonably duplicative of prior discovery in this

case. As such, these objections are overruled and Defendant’s motion is

DENIED as to Topics 3 and 4.

                    4.     Interventions (Topic 5).

      This topic seeks a deponent as to “interventions undertaken and/or intended

by the facility, at any time, for Dorothy Funk, for her risk of falls or because of


                                          14 
 
actual falls, from her wheelchair or any other type of fall,” then listing seven

subparts that Defendant describes as “expansive and all-encompassing.” (Doc. 94,

at 3.) Defendant objects that “[i]nterventions that were ‘undertaken and/or

intended’ would involve essentially every interaction that any of Defendant’s

employees had or intended to have with Dorothy Funk.” (Doc. 129, at 11.)

Defendant continues that “[p]roviding testimony as to the ‘effectiveness’ of each

‘intervention’ would be nearly impossible.” (Id.) The Court agrees. This Topic 5,

as written, is facially vague, ambiguous, overly broad, and unduly burdensome.

Defendant’s motion is GRANTED as to Topic 5.

                    5.    Falls by decedent (Topic 6).

      This topic requests a deponent regarding the falls decedent took while she

was a facility resident, including documentation and investigations thereof and the

identities of witnesses. (Doc. 94, at 3-4.) Defendant again objects that the Topic is

duplicative of prior discovery. For the reasons set forth above, this objection is

overruled and Defendant’s motion is DENIED as to Topic 6.

                    6.    CNA duties (Topic 7).

      This topic deals with the “the duties and identity of the CNA’s [sic] at the

facility” during the relevant time-period, and includes certain subtopics such as

“the policies and procedures that applied to CNA’s [sic],” training provided to

them, “the procedures for informing CNA’s [sic] about changes and/or problems in


                                          15 
 
the status of residents,” and facility records and documentation of any event, item,

or practice, related to this topic … .” (Doc. 94, at 4.) The Court overrules

Defendant’s objection that the information sought is duplicative or cumulative of

other discovery in this case.

      Defendant also objects that the topic is “grossly overbroad and is not

proportional to the needs of this case.” (Doc. 129, at 13.) The Court agrees that

the topic is overly broad as it encompasses and training as to every aspect of a

CNA’s job and goes well beyond the issues in this lawsuit. This objection is

sustained and the Court GRANTS Defendant’s motion as to Topic No. 7.

                    7.    Director of Nursing (Topic 8).

      Topic 8 seeks a deponent regarding “[t]he identity, duties, areas of

responsibility, and supervision/supervisors of the Director of Nursing (DON),

including the applicable standard of care (SOC) for the DON” during the relevant

time-period, “and all job descriptions, job evaluations, disciplinary measures, or

other administrative write-ups for that DON, at any time during her employment

by defendant.” (Doc. 94, at 4.) Defendant argues that because Plaintiffs already

deposed the Director of Nursing, the request to depose a corporate representative

on these topics is “egregious,” “cumulative,” “impractical and unnecessary.”

(Doc. 129, at 13.) For the reasons discussed above, the Court does not agree that




                                         16 
 
such a deposition would be unreasonably cumulative or unnecessary. These

objections are overruled and Defendant’s motion is DENIED as to Topic 8.

                    8.        MDS Coordinator (Topic 9).

      This topic requests a deponent for issues relating to the “MDS Coordinator”

during the relevant time-period. Defendant contends the topic seeks testimony

“related to every aspect of the MDS Coordinator’s work” and is therefore overly

broad and not proportional to the needs of the case. (Doc. 129, at 14.) Defendant

argues that “[a]t this stage of the litigation, when discovery has closed and

Plaintiffs’ experts have already been designated and deposed, any new information

that the MDS Coordinator could provide (which would be meager) would have no

effect on this case.” (Id.)

      First, given the broad scope of discovery, the Court does not agree that

Defendant has established that the deposition testimony will “have no effect on this

case.” Further, as discussed above, Defendant’s repeated contention that

“discovery has closed” is unpersuasive given Plaintiffs filed the deposition notice

six weeks before the close of discovery. Also, as discussed above, the Court does

not find the discovery to be unreasonably cumulative. Defendant’s objections are

overruled and the motion is DENIED as to Topic No. 9.

                    9.        Assessments (Topic 10).




                                           17 
 
      This topic seeks testimony regarding the assessments performed on decedent

by Defendant’s staff. (Doc. 94, at 5.) Defendant argues that the request is facially

over broad and not proportional to the needs of the case. (Doc. 129, at 14.)

According to Defendant, “[i]t would be impossible to adequately prepare a

representative to testify as to the scope of this topic” because

             [a]ssessments are done during every interaction with the
             resident. In a facility such as Defendant, the caregivers
             are always assessing the residents, and therefore,
             compliance with Plaintiffs’ request is nearly impossible.

(Id.) The Court agrees that this topic, as worded, is facially over broad and

disproportionate to the needs of the case. Defendant’s objections are overruled

and the motion is GRANTED as to Topic No. 10.

                    10.    Wheelchair (Topic 11).

      Topic No. 11 requests a deponent to testify regarding the wheelchair(s) used

by decedent. (Doc. 94, at 6.) Defendant concedes that the topic is “less facially

objectionable that the majority of Plaintiffs’ other requests,” but is “still wholly

impractical at this stage in litigation.” (Doc. 129, at 15.) Defendant does not

explain how it is impractical at this stage in the litigation, however.

      Defendant also objects that the request is cumulative “in light of the fact that

Defendant has produced its written policies and procedures.” (Id.) Plaintiffs

characterize this production as a “document dump” and contends that specific,

requested policies were never produced. (Doc. 137, at 14-15.) Regardless of
                                           18 
 
whether policies were produced in response to a document request, Plaintiffs still

have the right to question a deponent about the same topic. White, 2011 WL

721550, at *7 (citing Tri–State Hosp. Supply Corp., 226 F.R.D. at 126 (holding

that “[b]y its very nature, the discovery process entails asking witnesses questions

about matters that have been the subject of other discovery”). See also New

Jersey, 2010 WL 610671, at *2. The Court overrules Defendant’s objections and

DENIES the motion as to Topic No. 11.

                   11.    Medications (Topic 12).

      Topic 12 requests a deponent regarding all medications administered to

decedent, including policies, dosage, communications with staff and decedent’s

family about medication, records, and their effects. (Doc. 94, at 6.) Defendant is

correct that much of this information should come from decedent’s treating

physician, who was previously deposed by Plaintiffs. (Doc. 129, at 16.) Even so,

much could be gleaned from a representative of Defendant, particularly as to

Defendant’s policies and procedures related to medications and monitoring effects

of medication or dosage change, communication between Defendant’s staff and

decedent’s family about medications and facility policies related to same.

Defendant’s objections are thus overruled and the motion is DENIED as to Topic

No. 12.

                   12.    Therapies (Topic 13).


                                         19 
 
      Next is a topic regarding therapies provided to decedent, including the

nature and purpose of the therapies, who provided them, and documentation

regarding the same. (Doc. 94, at 6.) Defendant objects that this topic is overly

broad, not proportional to the needs of the case, and “it would be nearly impossible

to prepare a witness to testify as to every aspect of every form of therapy that

Dorothy Funk received.” (Doc. 129, at 16.) The Court finds that the subject of

Topic 13 goes to a basic understanding of decedent’s care while a resident of the

facility. Defendant’s objections are overruled and the motion is DENIED as to

Topic No. 13.

                    13.    Medical record keeping (Topic 14).

      This topic – which encompasses 8 subparts and more than 250 words – seeks

testimony from Defendant as to virtually every aspect of Defendant’s medical

recordkeeping, including the format, standard of care, importance of accuracy,

confidentiality, retention, storage, retrieval, and access. (Doc. 94, at 7.) Many of

these issues, such as confidentiality, storage, and retrieval, are clearly unrelated to

this case. As such, the Court finds that the topic, as written, is facially overbroad

and disproportionate to the needs of the case. The Court will not attempt to rewrite

this highly detailed topic to make it appropriate. Defendant’s objections are

sustained and the motion is GRANTED as to Topic No. 14.

                    14.    Resident rights (Topic 15).


                                           20 
 
      Topic 15 seeks deposition testimony as to policies, documents (including

state regulations), and training as to “resident rights.” (Doc. 94, at 7-8.) Defendant

objects that the topic is “not stated with sufficient particularity,” and is irrelevant

and not proportionate to the needs of the case. (Doc. 129, at 17.) The Court is

unaware of any issues in this case related to “resident rights” or alleged violations

thereof. Defendant’s motion is GRANTED as to Topic 15.

                    15.    Factual contentions, defenses, and legal positions
                           (Topics 16 and 17).

      This topic requests a deponent to testify regarding “Defendant’s factual

contentions and legal positions related to the claims, factual contentions, and legal

contentions by Plaintiffs in the petition, interrogatory answers, or disclosures.”

(Doc. 94, at 8.) Defendant argues that “[t]his Court has recognized that a Rule

30(b)(6) deposition is not the proper forum for discovery as to legal contentions.”

(Doc. 129, at 17.) See In re Independent Serv. Org. Antitrust Lit., 168 F.R.D.

651, 654 (D. Kan. 1996) (holding that an attempt to discover factual contentions

and legal positions from a party’s Answer through a Rule 30(b)(6) deposition “is

overbroad, inefficient, and unreasonable,” and “implicates serious privilege

concerns …).

      Plaintiffs respond by quoting a prior opinion from the undersigned

Magistrate Judge, which held that a deposing party is not precluded from inquiring

as to the opposing party’s legal positions in a Rule 30(b)(6) deposition. (See Doc.
                                           21 
 
137, at 11 (citing Waters v. Union Pac. RR. Co., 2016 WL 4479127, at *2 (D.

Kan. August 25, 2016).) To the extent the Waters opinion holds that a 30(b)(6)

deposition can proceed regarding legal conclusions and that a protective order

would therefore be improper, the undersigned Magistrate Judge reconsiders that

conclusion. The Court acknowledges that an inquiry as to legal conclusions may

be appropriate as an interrogatory. That stated, an interrogatory is answered by a

party and/or its representatives with the assistance of legal counsel whereas a

deposition inquiry is the direct answer of a party, or in this case, its 30(b)(6)

representative. The Court finds that questioning a lay witness regarding legal

conclusions is improper. If relief is requested in advance of the deposition based

on language contained in the deposition notice, the Court should entertain such

objections. As such, this objection is sustained and the Court GRANTS

Defendant’s motion as to as to Topics 16 and 17.

                    16.    Expert disclosures or reports (Topic 18).

      Topic 18 seeks a corporate deponent regarding the “factual contentions,

legal positions, defenses, and claims of comparative fault raised in Defendant’s

expert disclosures or expert reports … .” (Doc. 94, at 8.) Defendant responds that

the topic is inappropriate because “the experts will be made available for

depositions.” (Doc. 129, at 18.) The Court agrees that these lines of inquiry are

more appropriately raised with designated experts.


                                           22 
 
      Further, requiring Defendant to provide a corporate deponent for these topics

is unnecessarily cumulative. Citing authority from the Northern District of Florida,

Plaintiffs argue that “[w]hile a Rule 30(b)(6) designee is not required to provide

expert testimony, the witness is still expected to be knowledgeable about the facts

upon which the experts relied which are reasonably available to the entity being

deposed.” (Doc. 137, at 13 (citation omitted).)

      It is much more productive – and accurate – for the experts themselves to

identify the facts upon which they relied in formulating their opinions rather than

having another witness attempt to surmise as to the factual bases for the experts’

opinions. As such, Defendant’s objections are sustained and the motion is

GRANTED as to Topic No. 18.

                    17.    Fall risks (Topic 19).

      The next topic asks for a deponent regarding Defendant’s “policies and

procedures, written or oral, for dealing with residents identified as fall risks, and

for interventions and prevention of falls by elderly residents.” (Doc. 94, at 8.)

Defendant objects that this is cumulative of Topic No. 1. The Court agrees and

GRANTS Defendant’s motion as to Topic 19. Defendant is, however, required to

provide a deponent as to the portions of Topic 1 as set forth above.

                    18.    Standard of care (Topic 20).




                                           23 
 
      Topic 20 seeks testimony as to the “standard of care … defendant believes

applied to the provision of care” to decedent. (Doc. 94, at 8.) Defendant objects

that this “is not the purpose of a Rule 30(b)(6) deposition.” (Doc. 129, at 19.) The

Court agrees. Issues relating to standard of care will be addressed by the

appropriately trained and educated medical experts and professionals. To the

extent a party “should presumably be aware of its own standard of care,” as argued

by Plaintiffs (Doc. 137, at 12), the Court still finds that providing a corporate

deponent on this topic is unnecessarily cumulative and duplicative given the expert

reports, expert depositions, and opportunity to depose health care professionals in

this case. Defendant’s motion is, therefore, GRANTED as to Topic No. 20.

                    19.    Organizational structure (Topic 21).

      The next topic requests a deponent regarding Defendant’s management and

organizational structure, including

             the job descriptions of each supervisory or managerial
             staff person; and the role of any committees in
             management, planning, or oversight, including the goal,
             purpose, and makeup of each, and the timing and
             duration of meetings of each such committee; and the
             role of any ‘upstream’ management agencies,
             corporations, or individuals, such as Pinnacle Health
             Facilities corporate offices.

(Doc. 94, at 9.) Defendant objects that the topic is vague, overly broad, and

“simply has nothing to do with this lawsuit.” (Doc. 129, at 20.) The Court fails to



                                          24 
 
see the relevance of this topic and it is not discussed in Plaintiffs’ response. (Doc.

137.) Defendant’s motion is GRANTED as to Topic No. 21.

                    20.   Other lawsuits (Topic 22).

      The final topic requests a deponent regarding other lawsuits against

Defendant “or any related entity,” within the five years preceding the death of

Dorothy Funk. (Doc. 94, at 9.) Defendant objects that this topic is overly broad

and vague. (Doc. 129, at 20.) The Court agrees. The topic, as worded, would

encompass any and all types of litigation, including those wholly unrelated to

malpractice or wrongful death. As such, the topic is facially irrelevant and not

proportionate to the needs of the case. The Court will not attempt to rewrite the

topic. Defendant’s objections are sustained and its motion is GRANTED as to

Topic No. 22.    




      IT IS THEREFORE ORDERED that Defendant’s Motion for Protective

Order (Doc. 128) is GRANTED in part and DENIED in part as more fully set

forth above.

      IT IS SO ORDERED.

      Dated this 22nd day of January, 2019, at Wichita, Kansas.

                                        S/ KENNETH G. GALE
                                        HON. KENNETH G. GALE
                                        U.S. MAGISTRATE JUDGE

                                          25 
 
